DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chabane (U.S. Patent Publication No. 2018/0010458) taught a process subsequent treatment of a workpiece/coupon manufactured by additive manufacturing wherein the workpiece comprised marks in the form of grinding depth indicators to control subsequent ablation of the workpiece. Hummeler (U.S. Patent Publication No. 2012/0203365) taught a process wherein a workpiece in the form of a three-dimensional object manufactured by an additive manufacturing process wherein the workpiece/object comprised marks/characters used to control subsequent application of a material in the form of paint or ink.
However, in the case of claim 1, neither reference fairly teaches or suggests that the marks were protrusion with different heights used to cause a respective layer of varnish or printing ink a corresponding thickness to be applied. In the case of claim 10, neither references fairly teaches or suggests that the marks were recorded by touch. Furthermore, in the case of claim 12, neither reference fairly teach or suggests marks included additional encoded information in the form of a thickness and type of varnish to be applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4 through 6, 9, 10, 12 and 13 have been allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712